Citation Nr: 0120494	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1941 to June 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied claims for service connection for a back injury, 
frostbite, hearing loss, varicose veins and blackouts.  The 
veteran withdrew his claims for service connection for 
frostbite and blackouts at his personal hearings in October 
1999 and May 2001, respectively.  38 C.F.R. § 20.204(c) 
(2000).  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(an oral statement at a personal hearing, when later reduced 
to writing in transcript, operates as the functional 
equivalent of a "written communication" for jurisdictional 
purposes).  The RO granted service connection for hearing 
loss in a September 2000 decision.  The May 2001 hearing was 
conducted before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102 (West 1991).


REMAND

The veteran contends that he incurred a back injury during an 
emergency aircraft landing under combat conditions.  In this 
respect, he has testified to symptoms of minimal low back 
pain with recurrent episodes of an inability to straighten 
his spine since his hard impact landing.  He also contends 
that the gravitational forces (G-forces) of flying aircraft 
in service caused him to develop varicose veins of the lower 
extremities.  His private physician, Mark A. Ballentyne, 
M.D., has provided opinion that these disabilities "may have 
been caused by [the veteran's] years of flying."  In July 
2001, the Board received an opinion from a retired Marine 
Chief Flight Surgeon which states that spinal disc injury 
could result from the cumulative damage of hard and soft 
landings and that varicosities could result from the insult 
of G-forces.

The veteran's March 2000 VA spine examination report revealed 
diagnoses of (1) low back strain with marked limitation of 
motion and pain, (2) degenerative disc disease of L4-5 and 
(3) obliteration of the L5-S1 intervertebral space.  The 
examiner provided opinion that the veteran's degenerative 
changes involving the disc spaces of the lumbar spine were 
due to his advancing age, but did not address the etiology of 
his low back strain.  The Board must remand this examination 
report as inadequate for rating purposes.  See Hampton v. 
Gober, 10 Vet. App. 481 (1997) (VA examination which does not 
contain an express finding regarding a disability for which 
an examination was requested is not sufficient to satisfy the 
duty to assist).  In light of the medical opinion of record, 
the Board is also of the opinion that the veteran should be 
afforded VA examination, with benefit of review of the claims 
folder, in order to determine the etiology of his varicose 
vein disorder.

The Board further notes that, during his personal appearance 
before the undersigned in May 2000, the veteran testified 
that his clinical records from Pease Air Force Base from the 
approximate time period of 1988 to 1992 might be relevant to 
his claims on appeal.  The RO should assist the veteran in 
obtaining these records.  On remand, the RO should also 
determine whether any further development is warranted under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Accordingly, this case 
is REMANDED for the following:

1.  The RO should assist the veteran in 
obtaining his clinical records from Pease 
Air Force Base for the approximate time 
period of 1988 to 1992.  The RO should 
also request the veteran to submit the 
names and addresses of all health care 
providers, both private and VA, who have 
provided him recent treatment for his back 
and varicose vein conditions.  Thereafter, 
the RO should contact the named medical 
providers and request copies of all 
pertinent medical records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  Following the receipt of any 
additional records, the veteran should be 
afforded VA examination for the purpose of 
determining the nature and etiology of his 
lumbar spine disorder(s).  The examiner 
should review the contents of the claims 
file and obtain relevant history from the 
veteran.  Following the examination, the 
examiner should express opinions on the 
following questions: (1) What is the 
diagnosis, or diagnoses, of any current 
lumbar spine disability and (2) Is it at 
least as likely as not that any currently 
manifested lumbar spine disability is 
related to any event(s) during active 
service (i.e., impact of an emergency 
landing of a military aircraft and/or 
cumulative effects of hard and soft 
landings)?  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.

4.  The veteran should be also afforded a 
VA peripheral vascular examination for the 
purpose of determining the nature and 
etiology of his varicose vein disorder.  
The examiner should review the contents of 
the claims file and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express 
opinion as to whether it is at least as 
likely as not that the veteran's varicose 
vein disorder is related to any event(s) 
during active service (i.e., exposure to 
gravitational forces while flying military 
aircraft)?  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.

5.  Thereafter, the RO should readjudicate 
the claims for service connection for a 
back injury and varicose veins.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion and ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


